Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant’s arguments, filed December 17th, 2021, with respect to the 35 USC 102 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Potter et al (US 9,600288, cited in previous action).
As Applicant’s arguments are addressed toward limitations added via amendment, they will be addressed in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.  Claims 1, 3-4, 10-13, and 18-19 are rejected under 35 U.S.C. 103 as unpatentable over Jensen in view of Potter et al (US 9,600,288, herein Potter).

Regarding claim 1, Jensen teaches an apparatus, comprising:
pipeline circuitry configured to perform operations specified by instructions of first and second single-instruction multiple-data (SIMD) groups assigned to the pipeline circuitry ([0045-0046], SIMD execution & [0043-0044], threads as instruction groups), wherein the pipeline circuitry includes:

second front-end circuitry configured to decode instructions of the second assigned SIMD group, wherein the first and second front-end circuitry are configured to decode an instruction of the first SIMD group and an instruction of the second SIMD group in parallel in a given cycle ([0045], [0149], multiple decode units & predecoder & [0043-0045], concurrent execution of threads through staged execution pipelines);
shared execution circuitry configured to perform operations specified by the first and second assigned SIMD groups ([0045], shared functional units including SIMD units); and
arbitration circuitry configured to select an instruction from among at least the first and second front-end circuitry for assignment to the shared execution circuitry in a current cycle ([0046], scheduler selects instruction each cycle, [0055-0056], [0149], selection logic).
Jensen fails to teach wherein instructions from both the first SIMD group and the second SIMD group occupy different stages of the shared execution circuitry at a given time.
Potter teaches an apparatus for executing SIMD instructions wherein instructions from both the first SIMD group and the second SIMD group occupy different stages of the shared execution circuitry at a given time (6:59-7:31, multiple stages of multiple execution datapaths, instructions from separate threads interleaved for pipelined execution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jensen and Potter to utilize interleaved execution of SIMD instructions in the multi-stage execution pipeline.  While Jensen does not explicitly disclose that the instructions of the SIMD groups occupy different pipeline stages at any given time, the interleaving of instructions through a multi-stage pipeline, as taught by Potter, allows for the processor to better utilize all of its execution resources (Potter 7:6-8).  As this type of execution is a routine and conventional aspect of the microprocessor art, the combination would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.


Regarding claim 4, the combination of Jensen and Potter teaches the apparatus of claim 1, wherein the arbitration circuitry is configured to select an instruction based on one or more of the following types of information:
whether ones of available instructions target a particular portion of the shared execution circuitry; numbers of execution cycles for available instructions; and ages of available instructions (Jensen [0149-0150], processor state information includes other instruction and unit usage information and stall likelihood).

Regarding claim 10, the combination of Jensen and Potter teaches the apparatus of claim 1, wherein the first and second front-end circuitry include respective operand allocation stages; wherein the shared execution circuitry includes an operand cache load stage (Potter Fig 7, operand cache 610 & 14:49-15:21, 17:8-10, per-thread operand cache allocation & 16:34-41, load operands from operand cache); and wherein the shared execution circuitry includes an issue stage and a plurality of execution stages (Jensen [0046], issue stage provide operands to execution units).

Regarding claim 11, the combination of Jensen and Potter teaches the apparatus of claim 1, wherein the shared execution circuitry includes a plurality of execution pipelines configured to execute different respective sets of instruction types (Jensen [0045]).

Regarding claim 12, Jensen teaches the apparatus of claim 1, further comprising a central processing unit, (Jensen Fig 1, scheduler and execution units, [0285], CPU), graphics processor, 

Claim 13 refers to a medium embodiment of the apparatus embodiment of claim 1.  The above rejection for claim 1 is thus applicable to claim 13.

Claim 18 refers to a method embodiment of the apparatus embodiment of claim 1.  The above rejection for claim 1 is thus applicable to claim 18.

Regarding claim 19, the combination of Jensen and Potter teaches the method of claim 18, wherein the selecting is based on whether ones of available instructions target a particular portion of the shared execution circuitry (Jensen [0149-0150], processor state information includes other instruction and unit usage information and stall likelihood).

3.  Claims 2, 5-9, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen and Potter in view of Indukuru et al (US 2012/0278595, herein Indukuru).

Regarding claim 2, the combination of Jensen and Potter teaches the apparatus of claim 1, wherein the arbitration circuitry is configured to select an instruction based on stall likelihood for available instructions ([0149-0152]).
Jensen and Potter fail to teach wherein the selection is based on a stall count.
Indukuru teaches an apparatus for monitoring and analyzing a stall count for available instructions ([0030], [0059], [0091], collect stall counts for instructions and read stall records directly from registers/counters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jensen and Potter with those of Indukuru to include stall counts as a metric in the instruction scheduler.  Jensen discloses a variety of reasons that may affect 

Regarding claim 5, the combination of Jensen and Potter teaches the apparatus of claim 1, wherein the arbitration circuitry includes first control circuitry configured to select, from among at least a first instruction from the first front-end circuitry and a second instruction from the second front-end circuitry, an instruction that has a smaller stall likelihood ([0149-0152]).
Jensen and Potter fail to teach wherein the selection is based on a stall count.
Indukuru teaches an apparatus for monitoring and analyzing a stall count for available instructions ([0030], [0059], [0091], collect stall counts for instructions and read stall records directly from registers/counters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jensen and Potter with those of Indukuru to include stall counts as a metric in the instruction scheduler.  Jensen discloses a variety of reasons that may affect an instructions stall likelihood (Jensen [0151]) as well as other processor state information (Jensen [0150]), but does not explicitly disclose considering a stall count for instructions that are available for scheduling.  However, given that Jensen discloses the stall likelihood taking into account pipeline spacing between instructions that exhibit a dependency (Jensen [0151]), the processor of Jensen does 

Regarding claim 6, the combination of Jensen, Potter, and Indukuru teaches the apparatus of claim 5, wherein the arbitration circuitry includes second control circuitry configured to, in the absence of a selection by the first control circuitry: based on a determination that the first instruction targets a particular execution unit and the second instruction does not target the particular execution unit, select from among the first and second instructions based on whether the particular execution unit is saturated (Jensen [0150-0151]).

Regarding claim 7, the combination of Jensen, Potter, and Indukuru teaches the apparatus of claim 6, wherein the arbitration circuitry includes third control circuitry configured to, in the absence of a selection by the first and second control circuitry: select the first instruction based on a determination that the first instruction is not a speculative instruction and the second instruction is a speculative instruction (Jensen [0150-0151], [0106]).

Regarding claim 8, the combination of Jensen, Potter, and Indukuru teaches the apparatus of claim 7, wherein the arbitration circuitry is configured to, in the absence of a selection by the first, second, and third control circuitry, select an instruction from an older SIMD group from among the first and second instructions (Jensen [0150-0151]).


Jensen and Potter fail to teach wherein the circuitry generates stall counts.
Indukuru teaches an apparatus for monitoring and analyzing a stall count for available instructions ([0030], [0059], [0091], collect stall counts for instructions and read stall records directly from registers/counters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jensen and Potter with those of Indukuru to include stall counts as a metric in the instruction scheduler.  Jensen discloses a variety of reasons that may affect an instructions stall likelihood (Jensen [0151]) as well as other processor state information (Jensen [0150]), but does not explicitly disclose considering a stall count for instructions that are available for scheduling.  However, given that Jensen discloses the stall likelihood taking into account pipeline spacing between instructions that exhibit a dependency (Jensen [0151]), the processor of Jensen does consider a number of cycles required for certain instructions to await their source operands.  Therefore, monitoring a stall count, as disclosed by Indukuru, and using the information in stall count monitoring registers or counters to decide between instructions to be scheduled, would allow for the scheduler to make better decisions by taking into account whether instructions that may be less likely to stall may also result in a more costly penalty due to a high stall count.  This combination would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 14, the combination of Jensen and Potter teaches the non-transitory compute readable storage medium of claim 13, wherein the arbitration circuitry is configured to select an instruction based on: stall likelihoods for available instructions; whether available instructions are being speculatively executed; whether ones of available instructions target a 
Jensen and Potter fail to teach wherein the selection is based on a stall count.
Indukuru teaches an apparatus for monitoring and analyzing a stall count for available instructions ([0030], [0059], [0091], collect stall counts for instructions and read stall records directly from registers/counters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jensen and Indukuru to include stall counts as a metric in the instruction scheduler.  Jensen discloses a variety of reasons that may affect an instructions stall likelihood (Jensen [0151]) as well as other processor state information (Jensen [0150]), but does not explicitly disclose considering a stall count for instructions that are available for scheduling.  However, given that Jensen discloses the stall likelihood taking into account pipeline spacing between instructions that exhibit a dependency (Jensen [0151]), the processor of Jensen does consider a number of cycles required for certain instructions to await their source operands.  Therefore, monitoring a stall count, as disclosed by Indukuru, and using the information in stall count monitoring registers or counters to decide between instructions to be scheduled, would allow for the scheduler to make better decisions by taking into account whether instructions that may be less likely to stall may also result in a more costly penalty due to a high stall count.  This combination would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Claims 15, 16, and 17 refer to a medium embodiment of the apparatus embodiment of claims 6, 7 and 8, and 9, respectively.  Therefore, the above rejections for claims 6, 7 and 8, and 9 are applicable to claims 15, 16, and 17, respectively.

Claim 20 refers to a method embodiment of the medium embodiment of claim 14.  The above rejection for claim 14 is thus applicable to claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182